Citation Nr: 1507136	
Decision Date: 02/18/15    Archive Date: 02/26/15

DOCKET NO.  11-03 705	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 percent for chondromalacia patella of the right knee (hereinafter "right knee disorder").
 
2.  Entitlement to a disability rating in excess of 10 percent for chondromalacia patella of the left knee (hereinafter "left knee disorder").


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

U. Ifon, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1986 to August 1992. 

This matter arises before the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Offices (RO) in Waco, Texas and Houston, Texas.  Jurisdiction currently resides in Houston, Texas RO.

In April 2014, these matters came before the Board and was, in pertinent part, remanded for additional evidentiary development.  The case has now been returned to the Board for appellate review. 

In a September 2014 rating decision, the Appeals Management Center granted service connection for major depressive disorder.  As this represents a full grant of the benefit sought, this matter is no longer before the Board.


FINDINGS OF FACT

1.  The Veteran's right knee disability has not been manifested by objective evidence of extension limited to 45 degrees.  There is no objective showing of limitation of flexion or instability.  There are reports of locking without objective confirmation.

2.  The Veteran's left knee disability has not been manifested by objective evidence of extension limited to 45 degrees.  There is no objective evidence of limitation of flexion or instability.
CONCLUSIONS OF LAW

1.  The criteria for a rating higher than 10 percent for a right knee disorder are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 4.71a, Diagnostic Code 5010-5260, 5257, 5258, 5261 (2014).

2.  The criteria for a rating higher than 10 percent for a left knee disorder are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 4.71a, Diagnostic Code 5299-5260, 5257, 5261 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  VA notified the Veteran in August 2011 of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the Veteran, what part VA will attempt to obtain, and how disability ratings and effective dates are determined.  The case was most recently adjudicated in a September 2014 supplemental statement of the case.

VA has fulfilled its duty to assist.  The RO has made reasonable and appropriate efforts to assist the Veteran in obtaining the evidence necessary to substantiate these claims, including requesting information from the Veteran regarding pertinent medical treatment she may have received and obtaining such records, as well as affording her VA examinations during the appeal period.  The Veteran was afforded pertinent VA examinations in July 2011 and August 2011.  Pursuant to the Boards' April 2014 remand, she was afforded another VA examination in May 2014.  The examiners provided sufficient detail for the Board to make a decision and the reports are deemed adequate with respect to these claims.  As such, the Board finds there has been substantial compliance with its remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).

Hence, VA has fulfilled its duty to notify and assist the Veteran, and adjudication at this juncture, without directing or accomplishing any additional notification and/or development action, poses no risk of prejudice to the Veteran.  See, e.g., Bernard v. Brown, 4 Vet, App. 384, 394 (1993).  The appeal is now ready to be considered on the merits.

Factual Background

At a July 2011 VA left knee examination, the Veteran reported symptoms of intermittent locking, swelling and limitations in walking, climbing stairs, squatting and kneeling.  She reported no flare-ups or incapacitating episodes.  At the time she was not currently using a knee brace, although she had used one in the past.  Upon examination, there was evidence of mild crepitus with range of motion testing, and a positive patellar grind test.  There was no evidence of joint effusion and her gait was normal.  Lachman test, anterior and posterior drawer test, and McMurray test were all negative.  Varus and valgus stress tests showed knee stability.  A range of motion testing revealed flexion limited to 130 degrees, with no limitation of extension.  After repetitive testing, there was no evidence of pain, fatigue, weakness, or incoordination.  The examination report also referenced a February 2008 MRI of the knee that showed mild chondromalacia.  The examiner concluded by noting the Veteran had mild to moderate patellofemoral syndrome in her left knee.

The Veteran attended a VA right knee examination in August 2011 and reported a history of occasional mild flare-ups with prolonged standing or walking.  A range of motion testing revealed right knee flexion limited to 130 degrees with no objective evidence of painful motion, and no limitation in extension.  There was no change in range of motion after repetitive testing.  Evidence of functional loss/impairment was in the form of excess fatigability and swelling on the right side, interference with sitting, standing and weight-bearing bilaterally, and increased discomfort with standing or walking in excess of 15 minutes.  Muscle strength and stability testing were all normal.  There was no evidence or history of subluxation/dislocation, shin splints, stress fractures, chronic exertional compartment syndrome or any other tibial/fibular impairment.  There was no meniscal condition.  The Veteran reported occasionally using a knee brace and noted her knee impacted her ability to work due to limited standing and walking.  X-ray findings revealed evidence of arthritis.

In her May 2012 Notice of Disagreement, the Veteran stated her right knee swelling caused her to walk with a permanent limp and she could not stand for longer than five minutes or climb stairs due to pain.

On May 4, 2012 an MRI of the right knee revealed evidence of a medial meniscus tear with small joint effusion and degenerative changes.  There was no history of instability or locking recorded.

The Veteran was afforded another VA examination for both knees in May 2014.  At this time she reported no flare-ups.  The diagnoses for her right knee included mild degenerative joint disease and a medial meniscus tear.  A range of motion testing revealed right knee flexion limited to 120 degrees with objective evidence of pain beginning at 115 degrees.  There was no limitation to extension.  A range of motion testing for the left knee revealed flexion limited to 120 degrees with objective evidence of pain and no limitation in extension.  The examiner noted she was unable to perform repetitive testing because she became winded.  Both knees displayed evidence of additional functional loss/impairment in the form of less movement than normal, excess fatigability, incoordination and interference with sitting.  Muscle strength testing and joint stability tests were normal bilaterally.  There was no history of subluxation or dislocation, and no history of shin splints, stress fractures, chronic exertional compartment syndrome or any other tibial/fibular impairment.  There was evidence of right knee meniscal tear with frequent episodes of joint pain.  As for functional impact, the examiner indicated her knee disabilities did not impact her ability to work.  

At the July 2013 hearing, the Veteran again reported right knee symptoms of swelling, having to use a cane due to problems walking, and difficulty climbing stairs.  As for her left knee, she reported symptoms of swelling, locking and her knee giving way, at any time, about twice a month.  She indicated her knee symptoms limited her daily activities and employment as a home health care person.

In an October 2014 statement, the Veteran reported the same set of symptoms and denied reporting no flare-ups at the May 2014 VA examination.  

The Board acknowledges there are additional VA treatment records noting general complaints of knee pain, but with no specific findings that would meet the criteria set forth in 38 C.F.R. § 4.71a.

Increased Rating Claims

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  See 38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating; otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7. 

"Staged" ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Furthermore, the Veteran's entire history is reviewed when making disability evaluations.  See 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).  However, the current level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

Bilateral Knee Disorders

The Veteran contends she is entitled to a disability evaluation in excess of 10 percent for her right and left knee disorders.  

Disabilities of the knee are rated under Diagnostic Codes 5256 through 5263.  38 C.F.R. § 4.71a.  Based on the evidence, as presented above, the only applicable Diagnostic Codes are 5258 for dislocated semilunar cartilage, and 5260 for limitation of flexion.  Throughout the appeal period, the Veteran's bilateral knee disorder exhibited no evidence of ankylosis, instability, limitation of extension, tibia or fibula impairment, or traumatic genu recurvatum.  38 C.F.R. § 4.71a.  

Under Diagnostic Code 5258, a maximum of 20 percent is assigned for dislocated semilunar cartilage with frequent episodes of "locking," pain, and joint effusion.  Id.

Under Diagnostic Code 5260, a 10 percent rating is assigned when flexion is limited to 45 degrees.  A 20 percent rating is assigned when flexion is limited to 30 degrees.  A 30 percent rating is assigned when flexion is limited to 15 degrees.  Id.

The normal range of knee motion is flexion to 140 degrees and extension to 0 degrees.  Id.

After reviewing the evidence of record, the Board finds the VA knee examinations to be highly probative because they were conducted by trained medical professionals.

As for the Veteran's contentions, while she is competent to report observations of knee pain, limited motion, and weakness, the objective examinations are more probative in determining the actual degree of impairment.  As such, the Board assigns a lower probative value to her lay contentions.

Overall, the Board finds an evaluation in excess of 10 percent is not warranted for limitation of motion under Diagnostic Code 5260 for either knee.  The evidence demonstrates the Veteran's right and left knees exhibited a noncompensable limitation in each plane of movement throughout the entire rating period.  At no point was her knee flexion limited beyond 120 degrees, bilaterally.  When painful motion is taken into consideration, her right knee flexion was not limited beyond 115 degrees.  As such, the Veteran's limitation of motion for either knee does not by itself meet the criteria for a 10 percent rating in that her flexion was never limited to 45 degrees.  See 38 C.F.R. § 4.71a.  Furthermore, the Board finds that any additional functional loss or impairment due to repetitive testing have already been contemplated in the assignment of a 10 percent disability evaluation for each knee.  As such, the Board finds that the Veteran's current disability evaluations adequately contemplate any functional loss due to pain, weakness, excess fatigability, or incoordination.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  

The Board acknowledges the Veteran's right knee also exhibited evidence of degenerative joint disease and a meniscal tear, confirmed by X-rays and an MRI.  Beginning with the diagnosis of right knee arthritis, under Diagnostic Code 5010, arthritis is evaluated based on limitation of motion.  See 38 C.F.R. § 4.71a.  When, however, the limitation of motion is noncompensable, a rating of 10 percent is assigned, as is the case here.  Id.

As for the right knee medial meniscus tear, the Board has considered the assignment of a separate rating under Diagnostic Code 5258.  The evidence does not support a separate rating under that code.  The Veteran has complained of some locking, but this has not been shown to be frequent nor has it been confirmed by any objective testing.  As such, a separate rating is not warranted under this code.

The Board also acknowledges the Veteran's complaints concerning knee instability, and has considered whether a separate compensable rating is warranted for knee instability under Diagnostic Code 5257.  After reviewing the evidence of record, the Board is unable to grant a separate rating for knee instability for either knee because repeated testing for instability have all been within the normal range.  Again, the Board finds the examination results to be more probative in determining the degree of impairment than the Veteran's lay contentions.  There is no objective showing or confirmation of instability in any of the appropriate testing.

Furthermore, the preponderance of the evidence is against the assignment of an evaluation in excess of 10 percent for the Veteran's knee disorders. As such, the benefit-of-the-doubt rule does not apply, and the claims, to this extent, must be denied.  38 C.F.R. § 4.3.

Final Considerations

Ratings will generally be based on average impairment.  See 38 C.F.R. § 3.321 (2014).  In exceptional cases an extraschedular rating may be provided.  Id.  The Court has set out a three-part test for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of his disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

The discussion above reflects that the symptoms of the Veteran's knee disabilities are fully contemplated by the applicable rating criteria.  The criteria contemplate specific symptoms of limitation of motion to include additional functional limitation on repetitive motion testing, painful motion, and stability.  Furthermore, the Veteran has not reported, and the evidence does not support that her knee disabilities result in marked interference with employment or frequent periods of hospitalization.  The Board notes that while she has indicated her knees render some difficulties with her employment as a home healthcare worker, she has been able to make accommodations, such as sitting down, to assist her in completing tasks.  See July 2013 hearing transcript.  The Board does not find the Veteran's work accommodations rise to the level of marked interference.  As such, the Board finds that the rating criteria are therefore adequate to evaluate the Veteran's knee disabilities, and referral for consideration of extraschedular rating is not warranted.  Bagwell v. Brown, 9 Vet. App. 237, 238-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995); and VAOPGCPREC 6-96 (August 16, 1996).

The Board notes the Veteran has repeatedly reported her knees affect her ability to work.  Despite these contentions, the Veteran has not specifically argued, and the record does not otherwise reflect, that her disabilities render her totally unemployable for the applicable rating periods.  To the contrary, the Veteran has been able to maintain employment as a home healthcare worker.  See May 2014 VA examination report.  Accordingly, the Board concludes that a claim for total rating based on unemployability due to service-connected disability has not been raised.  Rice v. Shinseki, 22 Vet. App. 447 (2009).


ORDER

Entitlement to a disability rating in excess of 10 percent for a right knee disorder is denied.

Entitlement to a disability rating in excess of 10 percent for a left knee disorder is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


